In re Vietnamese-American Voter Assn; Village de L’est Homeowner; Louisiana Environmental Action; Southern Christian Ldrshp.Con.; St. Bernard Citizens EQA.; Association/Community Org.Refm; Gulf Coast Tenants Organz.; St. Bernard Sportsmen League; Women for Better Louisiana; Friends of Lake; Orleans Audubon Society; League/Women Voters/N.O.; Delta Greens; Versailles Arms Res.Adv.Counc.; Citizens Action/La.; — Other(s); applying for writ of certiorari and/or review; Department of Environmental Quality, No. SC90-0085; to the Court of Appeal, First Circuit, No. CA93 0441.
Denied.
DENNIS, J., not on panel.